DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed November 08, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Applicant's arguments have been thoroughly reviewed but are deemed moot in view of the amendments, withdrawn rejections and new grounds for rejection. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Objections
Claims 1-7 and 9-17 are objected to because of the following informalities:  claim 1 now appears to include two item “(c)”s.  The examiner recommends applicant change the second recitation of “c” to an --e--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Also note that the vertical flow cartridge is not positively recited.  Thus, the current amendment to add “comprising at least one cavity having a cavity size wherein the cavity size is smaller than the area” is confusing and indefinite as to whether this limitation should be given patentable weight and how it serves as a limitation to the reader.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al., (US 2012/0046203; hereinafter “Walsh”) in view of Dolazza et al., (US 5,991,358; hereinafter “Dolazza”).
As to claim 1, Walsh teaches  reader for detecting fluorescence measurements, said reader comprising
a) a wide-area photodetector having an area (see para [0052] et seq.);
b) a slide-in slot configured to receive under the wide-area photodetector, see para [0154] et seq. (note as discussed above the vertical flow cartridge comprising one cavity is not considered positively recited and therefor does not serve to limit the area); 
c) an array of excitation LEDs positioned to uniformly illuminate the at least one cavity (see para [0220] et seq.);
d) an optical filter positioned between the one or more cavity and the wide-area photodetector (see para [0221] et seq.);

g) a light-tight enclosure to house items (a)-(f) (see para [0015] et seq.);
Note that the wherein clause is directed to an intended result and not actual structure, thus, the recitation of the wide-area photodetector is configured to receive all of a fluorescent signal emitted from the sample in the at least one cavity has not received patentable weight.
Walsh does not explicitly teach an analog integrator connected to the amplifier configured to average out the noise and increase the signal.
However, such a modification would have been obvious to one of ordinary skill in the art.
Dolazza discloses a data acquisition system (abstract). Dolazza discloses an analog integrator 412 and an analog to digital converter 416 (line 51, col. 10 —line 32, col. 11, for example), wherein Dolazza further incorporates the disclosure of Thompson (USPN 5,274,375) with such sigma delta converters that include the analog integrator and A/D converter to provide optimum signal-to-thermal noise performance.
It would have been obvious to modify Walsh to utilize an analog integrator configured as claimed and an analog to digital converter for converting the analog output from the analog integrator such as taught by Dolazza in order to provide a suitable data-handling architecture in order to provide optical signal to thermal noise performance.

Allowable Subject Matter
The previous indication of allowable subject matter has been withdrawn in view of the newly applied reference Walsh, as discussed above.
Response to Arguments
Applicant’s arguments with respect to all pending claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798